Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 8, 2009, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in permitting the People to elicit evidence of prior bad acts. The evidence was properly admitted as relevant background material and to establish the defendant’s motive and intent in the commission of the charged crime (see People v Dorm, 12 NY3d 16 [2009]; People v Alvino, 71 NY2d 233, 242 [1987]; People v Genyard, 84 AD3d 1398, 1400 [2011]; People v Patten, 43 AD3d 964 [2007]; People v Grayson, 35 AD3d 881 [2006]; People v Collins, 220 AD2d 610, 611 [1995]; People v Cedeno, 175 AD2d 767, 769 [1991]). Eng, EJ., Dillon, Lott and Cohen, JJ., concur.